NON-FINAL ACTION (REISSUE OF U.S. PATENT 10,197,975)
TABLE OF CONTENTS

I. ACKNOWLEDGEMENTS	2
II. REISSUE PROCEDURAL REMINDERS	3
III. OTHER PROCEEDINGS	4
IV. STATUS OF CLAIMS	4
V. PRIORITY AND AIA  STATUS	4
VI. CLAIM INTERPRETATION – PHRASES INVOKING 35 U.S.C. § 112(f)	5
VII. PRIOR ART CITED HEREIN	15
VIII. CLAIM OBJECTIONS – DUPLICATE CLAIMS	15
IX. CLAIM REJECTIONS – 35 USC § 251 (IMPROPER RECAPTURE)	15
X. CLAIM REJECTIONS – 35 USC § 112, 2nd PARAGRAPH (INDEFINITENESS)	27
XI. CLAIM REJECTIONS – 35 USC § 102 (ANTICIPATION)	28
XII. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)	33
XIII. ALLOWABLE SUBJECT MATTER	43
XIV. CONCLUSION	45


I. ACKNOWLEDGEMENTS
 	This non-final Office action addresses U.S. reissue application No. 17/168,351 (“Instant Application”).  Based upon a review of the instant application, the actual filing date is February 5, 2021 (“Actual Filing Date”). 
	The Instant Application is a reissue application of U.S. Patent No. 10,197,975 (“Patent Under Reissue”) titled “METHOD FOR CONFIGURING AND OPERATING SUN-PROTECTION EQUIPMENT IN A BUILDING.” The Patent Under Reissue was filed on November 7, 2012 as PCT/EP2012/072042 (“PCT Filing Date”) and assigned by the Office non-provisional U.S. patent application control number 14/356,655 (“Non-Provisional Application”) and issued on February 5, 2019, with claims 1-19 (“Originally Patented Claims”). 


II. REISSUE PROCEDURAL REMINDERS
	Disclosure of other proceedings. Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
 	Disclosure of material information. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
 	These disclosure obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.” 
 	

III. OTHER PROCEEDINGS
 	Based upon Applicants’ statements as set forth in the Instant Application and the Examiner's independent review of the Patent Under Reissue itself and its prosecution history, the Examiner cannot locate any concurrent proceedings before the Office, ongoing litigation, previous reexaminations (ex parte or inter partes), supplemental examinations, or certificates of correction regarding the Patent Under Reissue. 


IV. STATUS OF CLAIMS
 	Claims 1-25 are currently pending (“Pending Claims”).
 	Claims 1-25 are currently examined (“Examined Claims”).
 Regarding the Examined Claims and as a result of this Office action:
 	Claim 24 is objected to as being a duplicate of claim 16.
	Claims 20-23 and 25 are rejected under 35 U.S.C. § 251 for improper recapture.
 	Claim 12 is rejected under 35 U.S.C. § 112, 2nd paragraph.
 	Claims 20-23 and 25 are rejected under 35 U.S.C. § 102.
 	Claims 16-19 and 24 are rejected under 35 U.S.C. § 103.
	Claims 1-11 and 13-15 are allowed.


V. PRIORITY AND AIA  STATUS
	Foreign Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that in the Instant Application there is a claim for benefit of foreign priority under 35 U.S.C. §§ 119(a)-(d) [to FR-11-60133 and FR-12-53396 (“Foreign Applications”). To the extent the disclosure of the Foreign Applications supports the Pending Claims under 35 U.S.C. § 112, the supported claims receive benefit of a priority date of November 7, 2011, and/or April 12, 2012, which are the respective filing dates of the Foreign Applications. Based upon a review of the Non-Provisional Application and its prosecution history, the Examiner concludes that Applicants have not perfected their claim for foreign priority. See MPEP §214.
 	AIA  Status. Because the Instant Application does not contain a claim having an effective date on or after March 16, 2013, the America Invents Act First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the pre-AIA  “First to Invent” provisions will govern this proceeding. See 35 U.S.C. § 100 (note). In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


VI. CLAIM INTERPRETATION – PHRASES INVOKING 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	Functional Phrase #1 (claim 1) – hardware and/or software elements configured for implementing a method for operating the automated control installation, wherein the method comprises:
 	modelling the building and the areas (Zj) of the building, obtaining at least one first value (Vm) of the input physical quantity (F) measured by the at least one sensor, called measured value,
 	iteratively determining values (VGj) of at least one output physical quantity (G), as a function of at least one second value (Vf) of the input physical quantity (F), of the model of the building and of the areas (Zj) of the building, and
 	using the determined values (VGj) in order to control the electrical equipment items with which each area (Zj) of the building is equipped,
 	wherein the iterative determining comprises:
 	predetermining a reference data structure (DR) comprising values (VGj) of the output physical quantities computed for a predetermined plurality of values of the input physical quantity,
 	wherein the using the determined values comprises:
 	selecting values of the output physical quantities in the predetermined reference data structure (DR), as a function of the at least one first value (Vm),
 	and wherein the selecting comprises:
 	determining a representative value (Vrm) of the first value (Vm), called input value, and
 	determining a predefined value (VGm) of the output physical quantity (G), called output value, wherein the output value (VGm) is associated with the input value (Vrm) in the reference data structure (DR).

	Functional Phrase #2 (claim 12) – an element for entering modelling data for the building and for the areas (Zj) of the building or a data storage element for storing a modelling of the building and of the areas (Zj) of the building.

	Functional Phrase #3 (claim 12) – an element for iteratively determining values (VGj) of at least one output physical quantity (G), as a function of at least one second value (Vf) of the input physical quantity and of the model of the building.

	Functional Phrase #4 (claim 12) – an element using determined values (VGj) in order to control the electrical equipment items with which each area (Zj) of the building is equipped.
 	Functional Phrase #5 (claim 19) – hardware and/or software means for disabling a movement command received by a motorized screen when the data supplied as input for a motorized screen indicates the presence of a shadow cast on the opening or the part of opening corresponding to the screen.

	Because these claim limitations are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have any of these limitations interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, Applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

	For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II)(B):
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]

Based upon a review of the Patent Under Reissue, the Examiner concludes that the corresponding structure for the above-identified Functional Phrases is disclosed in the Patent Under Reissue as follows: 
 	Functional Phrase #1 (claim 1) – hardware and/or software elements configured for implementing a method for operating the automated control installation, wherein the method comprises:
 	modelling the building and the areas (Zj) of the building, obtaining at least one first value (Vm) of the input physical quantity (F) measured by the at least one sensor, called measured value,
 	iteratively determining values (VGj) of at least one output physical quantity (G), as a function of at least one second value (Vf) of the input physical quantity (F), of the model of the building and of the areas (Zj) of the building, and
 	using the determined values (VGj) in order to control the electrical equipment items with which each area (Zj) of the building is equipped,
 	wherein the iterative determining comprises:
 	predetermining a reference data structure (DR) comprising values (VGj) of the output physical quantities computed for a predetermined plurality of values of the input physical quantity,
 	wherein the using the determined values comprises:
 	selecting values of the output physical quantities in the predetermined reference data structure (DR), as a function of the at least one first value (Vm),
 	and wherein the selecting comprises:
 	determining a representative value (Vrm) of the first value (Vm), called input value, and
 	determining a predefined value (VGm) of the output physical quantity (G), called output value, wherein the output value (VGm) is associated with the input value (Vrm) in the reference data structure (DR).

  	– The claimed “hardware and/or software elements” appear to be disclosed as generic computing elements that are programmed to execute a specialized method. Accordingly, the corresponding structure is the algorithm that executes the claimed functions. The corresponding algorithm associated with Functional Phrase #1 is disclosed at FIG. 6 of the Patent Under Reissue.
 	In particular, the algorithm involves:
 	(A1) modelling the building and the areas (Zj) of the building by determining the real dimensions and precise positioning of (1) each opening intended to receive motorized screens, and (2) each area Zj of the building (see column 7:65 – 8:19);
 	(A2_1) obtaining at least one first value (Vm) of the input physical quantity (F) measured by the at least one sensor, called measured value by using at least one sensor to input (1) the time as Vm, and (2) the light flux received by the sensor as Vm2 (see column 12:9-11);
 	(A3) iteratively determining values (VGj) of at least one output physical quantity (G), as a function of at least one second value (Vf) of the input physical quantity (F), of the model of the building and of the areas (Zj) of the building by simulating the course of the sun over each of numerous time increments over an entire calendar year for each area Zj of the building so as to determine whether a shadow is present at each area Zj for each incremental time period, such as every 15 minutes; VGj refers to the presence or not of a shadow; G refers to a measurement of direct solar energy flux; Vf refers to a given incremental time; F refers to time; accordingly, this step involves constructing a matrix that, for each incremental time and for each area Zj, indicates whether a shadow is present by giving one value used to represent the presence of a shadow and another value used to represent the absence of a shadow; 
 	(A8) using the determined values (VGj) in order to control the electrical equipment items with which each area (Zj) of the building is equipped by constructing a configuration file (A4) and supplying the configuration file to the installation (A5),
 	wherein the iterative determining comprises:
 	(A3_1) predetermining a reference data structure (DR) comprising values (VGj) of the output physical quantities computed for a predetermined plurality of values of the input physical quantity by constructing a data structure as described at column 13:29 – 14:12;
 	wherein the using the determined values comprises:
 	(A3_2) selecting values of the output physical quantities in the predetermined reference data structure (DR), as a function of the at least one first value (Vm),
 	and wherein the selecting comprises:
 	determining a representative value (Vrm) of the first value (Vm), called input value, and
 	determining a predefined value (VGm) of the output physical quantity (G), called output value, wherein the output value (VGm) is associated with the input value (Vrm) in the reference data structure (DR) as described at column 14:24-30.

	Functional Phrase #2 (claim 12) – an element for entering modelling data for the building and for the areas (Zj) of the building or a data storage element for storing a modelling of the building and of the areas (Zj) of the building.
 	– corresponds to element 101, described at column 15:44-55. The specification does not appear to disclose any particular structure for the claimed “element.”
 	
	Functional Phrase #3 (claim 12) – an element for iteratively determining values (VGj) of at least one output physical quantity (G), as a function of at least one second value (Vf) of the input physical quantity and of the model of the building.
	– corresponds to element 103, described at column 15:44-55. The specification does not appear to disclose any particular structure for the claimed “element.”

	Functional Phrase #4 (claim 12) – an element using determined values (VGj) in order to control the electrical equipment items with which each area (Zj) of the building is equipped.
	– corresponds to central control unit 10 (see column 15:34-55). 

	Functional Phrase #5 (claim 19) – hardware and/or software means for disabling a movement command received by a motorized screen when the data supplied as input for a motorized screen indicates the presence of a shadow cast on the opening or the part of opening corresponding to the screen.
 	– The claimed “hardware and/or software means” appear to be disclosed as generic computing elements that are programmed to execute a specialized method. Accordingly, the corresponding structure is the algorithm that executes the claimed functions. The corresponding algorithm associated with Functional Phrase #5 is disclosed at FIG. 4 of the Patent Under Reissue.
 	In particular, the algorithm involves:
 	(A7) disabling a movement command received by a motorized screen when the data supplied as input for a motorized screen indicates the presence of a shadow cast on the opening or the part of opening corresponding to the screen by determining that an indication from a configuration file corresponds to the presence (or absence) of a shadow cast on one or more openings associated with the motorized screen(s), as described at column 10:60 – 11:33.

If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 


VII. PRIOR ART CITED HEREIN
 	The following prior art patents and printed publications are cited herein:
 	U.S. Patent Application Publication 2009/02542221 (“Berman”); and
 	Microsoft Computer Dictionary, definitions of “lookup,” “table,” and “table lookup,” Fifth Edition, 2002, pp. 319 and 510 (“Microsoft Computer Dictionary”).  


VIII. CLAIM OBJECTIONS – DUPLICATE CLAIMS 
Claim 24 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


IX. CLAIM REJECTIONS – 35 USC § 251 (IMPROPER RECAPTURE) 
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

 	Claims 20-23 and 25 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
 	Below are the pertinent findings of fact in relation to the prosecution history of the Patent Under Reexamination (i.e., application control no. 14/356,655):

 	On May 7, 2014, claim 30 (which matured into patent claim 16) was initially submitted with the filing of ‘655 application:
30. Method for configuring a solar protection installation in a building, the installation comprising a central control unit, motorized solar protection screens with which openings of the building are equipped, the method comprising:
 	i. a step (A1) of modelling the building and the openings on façades of the building,
 	ii. a step (A3) of iteratively determining shadows cast by the building on itself and/or by surrounding structures also modelled as a function of time and for a given geographic location of the building,
 	iii. a step (A4) of generating a configuration file comprising data representing the presence or not of a shadow cast on each opening equipped with a motorized solar protection screen as a function of time,
 	iv. a step (A5) of supplying the configuration file to the central control unit of the installation.


 	On December 6, 2016, Applicant responded to a restriction requirement by the examiner, and claim 30 was included with the non-elected group of claims. 

 	On March 9, 2017, a non-final rejection was issued. Claim 30 was withdrawn from consideration because it was part of the non-elected group of claims.

 	On July 10, 2017, Applicant submitted a response to the non-final rejection. The response included an amendment to claim 30 (even though claim 30 was no examined):

30 (Amended on 7/10/2017). A method of configuring a solar protection installation in a building, the installation comprising a central control unit, motorized solar protection screens with which openings of the building are equipped, the method comprising:
 	i. 
 	ii. 
 	iii. 
 	iv. ,
wherein the iterative determining comprises:
 	predetermining a reference data structure (DR) comprising values representing the presence or not of shadows computed for a plurality of values of time, and
 	selecting values representing the presence or not of shadows in the predetermined reference data structure (DR), as a function of the at least one value of time.

	On March 9, 2017, a final rejection was issued. In the final rejection, claim 30 was examined and was rejection under 35 U.S.C. § 103 as being obvious over the combination of Berman (U.S. 2009/0254222) and Berg-Sónne (U.S. 2012/0150788).

	On March 13, 2018, Applicant submitted a response to the final rejection. The response included a proposed amendment to claim 30:
30 (Proposed amendment on 3/13/2018). A method of configuring a solar protection installation in a building, the installation comprising a central control unit, motorized solar protection screens with which openings of the building are equipped, the method comprising:
 	i. modelling the building and the openings on façades of the building,
 	ii. iteratively determining shadows cast by the building on itself and/or by surrounding structures also modelled as a function of time and for a given geographic location of the building,
 	iii. generating a configuration file comprising data representing the presence or not of a shadow cast on each opening equipped with a motorized solar protection screen as a function of time,
 	iv. supplying the configuration file to the central control unit of the installation,
 	wherein the iterative determining comprises:
 	predetermining a reference data structure (DR) comprising values representing the presence or not of shadows computed for a predetermined plurality of values of time, and
 	wherein the predetermined reference data structure (DR) is adapted for selecting values representing the presence or not of shadows in the predetermined reference data structure (DR), as a function of the at least one value of time.

 	With the above amendment, Applicant submitted the following argument regarding the patentability of the claim:
 	With respect to claims 30 and 43, it is noted that they recite “a reference data structure (DR) comprising values representing the presence or not of shadows computed for a plurality of predetermined values of time”.
 	Berg-Sonne and the other cited references are silent regarding such a predetermined reference data structure built based on predetermined values of time.

 	On April 4, 2018, an advisory action was issued. The advisory action indicated that Applicant’s proposed after-final amendments would not be entered.

 	On April 13, 2018, Applicant filed a request for continued examination.

 	On August 28, 2018, a telephonic interview between the examiner and the Applicant’s representative was conducted. The interview summary indicated that claim 30 (among other claims) was discussed. The interview summary also indicated: “Applicants [sic] agreed to amend the claims in accordance with the Examiner’s Amendment.”

 	On September 7, 2018, a notice of allowability was issued. The notice of allowability included an examiner’s amendment in which claim 30 (among other claims) was amended, and the authorization for the amendment was given in the 8/28/2018 interview:
30 (Amended by the examiner on 9/7/2018). A method of configuring a solar protection installation in a building, the solar protection installation comprising a central control unit, motorized solar protection screens with which openings of the building are equipped, the method comprising:
 	i. modelling the building and the openings on façades of the building,
 	ii. iteratively determining shadows cast by the building on itself and/or by surrounding structures also modelled as a function of time and for a given geographic location of the building,
 	iii. generating a configuration file comprising data representing the presence or not of a shadow cast on each opening equipped with a motorized solar protection screen as a function of time,
 	iv. supplying the configuration file to the central control unit of the installation, 
 	wherein the iterative determining comprises:
 	predetermining a reference data structure (DR) comprising values representing the presence or not of shadows computed for a predetermined plurality of values of time, and 	wherein the predetermined reference data structure (DR) is adapted for selecting values representing the presence or not of shadows in the predetermined reference data structure (DR), as a function of the values of time, and 
 		wherein the predetermined reference data structure (DR) includes predetermined associations between the values representing the presence or not shadows and the values of time, and
 	 	wherein the selecting comprises:
 			determining a representative value (Vrm) of a first value (Vm), called input, and 
 			determining a predefined value (VGm) of an output physical quantity (G), called output value, wherein the output value (VGm) is associated with the input value (Vrm) in the reference data structure (DR).

  	On September 17, 2018, Applicant submitted after-allowance claim amendments in which claim 30 was amended in a non-substantive manner. 

 	A reissue will not be granted to “recapture” claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
(1) 	first, determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	second, determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	third, determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.    
See MPEP §1412.02(I).

Step 1
 	Originally Patented Claim 16 of the Patent Under Reissue recites:
 	A method of configuring a solar protection installation in a building, the installation comprising a central control unit, motorized solar protection screens with which openings of the building are equipped, the method comprising: 
 	i. modelling the building and the openings on façades of the building, 
 	ii. iteratively determining shadows cast by the building on itself and/or by surrounding structures also modelled as a function of time and for a given geographic location of the building, 
 	iii. generating a configuration file comprising data representing the presence or not of a shadow cast on each opening equipped with a motorized solar protection screen as a function of time, and 
 	iv. supplying the configuration file to the central control unit of the installation, 
 	wherein the iterative determining comprises: 
 	predetermining a reference data structure (DR) comprising values representing the presence or not of shadows computed for a predetermined plurality of values of time, 
 	wherein the predetermined reference data structure (DR) is adapted for selecting values representing the presence or not of shadows in the predetermined reference data structure (DR), as a function of the values of time, wherein the predetermined reference data structure (DR) includes predetermined associations between the values representing the presence or not of shadows and the values of time, 
 	and wherein the selecting comprises: 
 	determining a representative value (Vrm) of a first value (Vm), called input value, and 
 	determining a predefined value (VGm) of an output physical quantity (G), called output value, wherein the output value (VGm) is associated with the input value (Vrm) in the reference data structure (DR).
 

	Claim 20 of the Instant Application recites:
	A method of configuring a solar protection installation in a building, the installation comprising a central control unit, motorized solar protection screens with which openings of the building are equipped, the method comprising: 
 	i. modelling the building and the openings on façades of the building, 
 	ii. iteratively determining shadows cast by the building on itself and/or by surrounding structures also modelled as a function of time and for a given geographic location of the building, 
 	iii. generating a configuration file comprising data representing the presence or not of a shadow cast on each opening equipped with a motorized solar protection screen as a function of time, and 
 	iv. supplying the configuration file to the central control unit of the installation. 

 	Claim 20 of the Instant Application is broader than Originally Patented Claim 16 in that it does not recite:
	wherein the iterative determining comprises: 
 	predetermining a reference data structure (DR) comprising values representing the presence or not of shadows computed for a predetermined plurality of values of time, 
 	wherein the predetermined reference data structure (DR) is adapted for selecting values representing the presence or not of shadows in the predetermined reference data structure (DR), as a function of the values of time, wherein the predetermined reference data structure (DR) includes predetermined associations between the values representing the presence or not of shadows and the values of time, 
 	and wherein the selecting comprises: 
 	determining a representative value (Vrm) of a first value (Vm), called input value, and 
 	determining a predefined value (VGm) of an output physical quantity (G), called output value, wherein the output value (VGm) is associated with the input value (Vrm) in the reference data structure (DR).


 	Claim 25 of the Instant Application recites:
 	A method of configuring a solar protection installation in a building, the installation comprising a central control unit, motorized solar protection screens with which openings of the building are equipped, the method comprising:
 	i. determining a plurality of values of time over a whole calendar year, 
 	ii. modelling the building and the openings on facades of the building, 
 	iii. for a given geographic location of the building, iteratively determining: 
 	- on each opening, and 
 	- as a function of time at each value of the plurality of values of time, shadows cast by the building on itself and/or by surrounding structures also modelled, 
 	iv. generating a configuration file comprising data representing the presence or not of a shadow cast on each opening equipped with a motorized solar protection screen as a function of time at each value of the plurality of values of time, and 
 	v. supplying the configuration file to the central control unit of the installation, wherein the iterative determining comprises:
 	predetermining a reference data structure (DR) comprising values representing the presence or not of shadows computed for each value of the plurality of values of time, and 
 	wherein the predetermined reference data structure (DR) includes predetermined associations between the values representing the presence or not of shadows and each value of the plurality of values of time.

	Claim 25 of the Instant Application is broader than Originally Patented Claim 16 in that it does not recite:
	wherein the predetermined reference data structure (DR) is adapted for selecting values representing the presence or not of shadows in the predetermined reference data structure (DR), as a function of the values of time, 
 	and wherein the selecting comprises: 
 	determining a representative value (Vrm) of a first value (Vm), called input value, and 
 	determining a predefined value (VGm) of an output physical quantity (G), called output value, wherein the output value (VGm) is associated with the input value (Vrm) in the reference data structure (DR).

Step 2
 	As indicated by the facts summarized above, Applicant agreed to an examiner’s amendment to Claim 30 (now patent claim 16) during the original application for patent in order to overcome § 103 rejections tendered by the Examiner. Notably, Applicant agreed to add the following language to claim 30 in response to § 103 rejections:
		wherein the predetermined reference data structure (DR) includes predetermined associations between the values representing the presence or not shadows and the values of time, and
 	 	wherein the selecting comprises:
 			determining a representative value (Vrm) of a first value (Vm), called input, and 
 			determining a predefined value (VGm) of an output physical quantity (G), called output value, wherein the output value (VGm) is associated with the input value (Vrm) in the reference data structure (DR).

 	Accordingly, this subject matter is considered to be Surrender Subject Matter that was effectively surrendered by the Applicant. New Claims 20 and 25 of the Instant Application do not recite the Surrendered Subject Matter. Likewise, dependent claims 21-23 also omit the Surrendered Subject Matter.  

Step 3
 	Based on the comparison of Claims 20-23 and 25 of the Instant Application and Originally Patented Claim 16, it is determined that (1) Claims 20-23 are broadened by excluding the above-identified surrendered subject matter relating to the predetermined data structure including predetermined associations and the selecting step further comprising two determining operations and is not materially narrowed in other respects, and (2) Claim 25 is broadened by excluding the above-identified surrendered subject matter relating to the selecting comprising the two determining steps.  
 	This constitutes impermissible recapture of surrendered subject matter. See MPEP § 1412.02.
 	Reissue claims that are broader than the original patent claims by not including the surrender-generating limitation will be barred by the recapture rule. 
 	Therefore, claims 20-23 of the Instant Application are rejected under 35 U.S.C. § 251 as being an improper recapture of broadened claimed subject matter surrendered during the prosecution of the Non-Provisional Application upon which the present Patent Under Reissue is based.


X. CLAIM REJECTIONS – 35 USC § 112, 2nd PARAGRAPH (INDEFINITENESS)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The above-identified Functional Phrases #2 and #3 invoke pre-AIA  35 U.S.C. § 112, 6th paragraph. However, the written description fails to clearly link and associate and/or disclose the corresponding structure or material. See Section VI, above.
 	To overcome these 35 U.S.C. § 112 2nd paragraph rejections involving 112 6th paragraph, Applicant may:
(a)	Amend the claim so that the claim limitations will no longer be interpreted as a limitation under pre-AIA  35 U.S.C. § 112, 6th paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. § 132(a)).
 	If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by amending the written description of the specification such that it expressly recites the corresponding structure or material for performing the claimed function and clearly links or associates the structure to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)).


XI. CLAIM REJECTIONS – 35 USC § 102 (ANTICIPATION)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

 	Claims 20-23 and 25 are rejected under 35 U.S.C. § 102(b) as being anticipated by Berman (U.S. 2009/0254222).
	Regarding claim 20, Berman discloses a method of configuring a solar protection installation in a building, the installation comprising a central control unit (Centralized Control System (CCS) 110, FIG. 1), motorized solar protection screens with which openings of the building are equipped (Motors 130; see also paragraph [0043] – motors 130 are configured to control the movement of window coverings), the method comprising:
 	i. modelling the building and the openings on facades of the building (see paragraph [0069] – various data tables are used to model a building and its openings – i.e., provide information that represents the building and its windows; the set of data tables includes a “window table” and a “building table,” among other tables),
 	ii. iteratively determining shadows cast by the building on itself and/or by surrounding structures also modelled as a function of time and for a given geographic location of the building (see paragraph [0036] – “shadowing features” that block the sun and cast shadows on windows are determined at various times throughout the day and year; an example of a shadowing feature is shadows cast by nearby buildings in the cityscape; these shadowing features represent “structural knowledge” about the building and are iteratively determined to the extent that the shadow information is repeatedly ascertained “at various times throughout the day/year”),
 	iii. generating a configuration file comprising data representing the presence or not of a shadow cast on each opening equipped with a motorized solar protection screen as a function of time (see paragraphs [0060] and [0110] – a “Shadow Program,” i.e., algorithm 800, that characterizes the shadows caused by surrounding nearby buildings on different parts of the building for various times is generated; see also paragraphs [0132] and [0133] – the Shadow Program can be implemented in software, which inherently involves embodying the program in one or more files), and
 	iv. supplying the configuration file to the central control unit of the installation (see paragraphs [0060] and [0110] – the Shadow Program, i.e., algorithm 800, is used by the control system to raise the window shades that are in a shadow at a given time; see also paragraphs [0121] and [0122] – the CCS 110 uses the shadow algorithm 800 to move at least one window covering to a fully open position when there is a shadowed condition).

 	Regarding claim 21, Berman teaches the method of claim 20, wherein the iterative determining comprises:
 	predetermining a reference data structure (DR) comprising values representing the presence or not of shadows computed for a predetermined plurality of values of time (see paragraph [0036] – structural knowledge about the building is predetermined; the structural knowledge includes shadowing features of the building, such as the presence of shadows casted on window openings at various times throughout the day/year; that is, for a plurality of times throughout the year, Berman’s shade control system predetermines the presence or not of shadows; see also paragraph [0049] – the “structural knowledge” information can be stored as a record in a database and organized as a data structure, data table, look-up table, or the like).
 
 	Regarding claim 22, Berman teaches the method of claim 21, wherein the predetermined reference data structure (DR) is adapted for selecting values representing the presence or not of shadows in the predetermined reference data structure (DR), as a function of the values of time (see paragraph [0036] – structural knowledge about the building is predetermined; the structural knowledge includes shadowing features of the building, such as the presence of shadows casted on window openings at various times throughout the day/year; that is, Berman’s shade control system includes a “structural knowledge” record that indicates the presence or not of shadows on various window openings for a plurality of times throughout the year, and it is inherently adapted for selecting the presence or not of shadows given a particular time of the year).

 	Regarding claim 23, Berman teaches the method of claim 22, wherein the predetermined reference data structure (DR) includes predetermined associations between the values representing the presence or not of shadows and the values of time (see paragraph [0036] – structural knowledge about the building is predetermined; the structural knowledge includes shadowing features of the building, such the presence of shadows casted on window openings at various times throughout the day/year; that is, Berman’s shade control system includes a “structural knowledge” record that indicates the presence or not of shadows on various window openings for a plurality of times throughout the year, i.e., associations between the presence of shadows and values of time).

	Regarding claim 25, Berman discloses a method of configuring a solar protection installation in a building, the installation comprising a central control unit (Centralized Control System (CCS) 110, FIG. 1), motorized solar protection screens with which openings of the building are equipped (Motors 130; see also paragraph [0043] – motors 130 are configured to control the movement of window coverings), the method comprising:
 	i. determining a plurality of values of time over a whole calendar year (see paragraph [0036] – “various times throughout the day/year” are determined; that is, the various discrete times are identified as being associated with time in which shadowing features on a window opening are in a shadow), 
 	ii. modelling the building and the openings on facades of the building (see paragraph [0069] – various data tables are used to model a building and its openings – i.e., provide information that represents the building and its windows; the set of data tables includes a “window table” and a “building table,” among other tables), 
 	iii. for a given geographic location of the building, iteratively determining: 
 	– on each opening, and 
 	– as a function of time at each value of the plurality of values of time, shadows cast by the building on itself and/or by surrounding structures also modelled (see paragraph [0036] – “shadowing features” that block the sun and cast shadows on windows are determined at various times throughout the day and year; an example of a shadowing feature is shadows cast by nearby buildings in the cityscape; these shadowing features represent “structural knowledge” about the building and are iteratively determined to the extent that the shadow information is repeatedly ascertained “at various times throughout the day/year”), 
 	iv. generating a configuration file comprising data representing the presence or not of a shadow cast on each opening equipped with a motorized solar protection screen as a function of time at each value of the plurality of values of time (see paragraphs [0060] and [0110] – a “Shadow Program,” i.e., algorithm 800, that characterizes the shadows caused by surrounding nearby buildings on different parts of the building for various times is generated; see also paragraphs [0132] and [0133] – the Shadow Program can be implemented in software, which inherently involves embodying the program in one or more files), and 
 	v. supplying the configuration file to the central control unit of the installation (see paragraphs [0060] and [0110] – the Shadow Program, i.e., algorithm 800, is used by the control system to raise the window shades that are in a shadow at a given time; see also paragraphs [0121] and [0122] – the CCS 110 uses the shadow algorithm 800 to move at least one window covering to a fully open position when there is a shadowed condition), wherein the iterative determining comprises:
 	predetermining a reference data structure (DR) comprising values representing the presence or not of shadows computed for a plurality of predetermined values of time, and wherein the predetermined reference data structure (DR) includes predetermined associations between the values representing the presence or not of shadows and each value of the plurality of values of time (see paragraph [0036] – structural knowledge about the building is predetermined; the structural knowledge includes shadowing features of the building, such as the presence of shadows casted on window openings at various times throughout the day/year; that is, for a plurality of times throughout the year, Berman’s shade control system predetermines the presence or not of shadows; see also paragraph [0049] – the “structural knowledge” information can be stored as a record in a database and organized as a data structure, data table, look-up table, or the like).


XII. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 16-19 and 24 are rejected under 35 U.S.C. § 103(a) as being obvious over Berman (U.S. 2009/0254222) and Microsoft Computer Dictionary.
  	Regarding claim 16, Berman discloses a method of configuring a solar protection installation in a building, the installation comprising a central control unit (Centralized Control System (CCS) 110, FIG. 1), motorized solar protection screens with which openings of the building are equipped (Motors 130; see also paragraph [0043] – motors 130 are configured to control the movement of window coverings), the method comprising:
 	i. modelling the building and the openings on facades of the building (see paragraph [0069] – various data tables are used to model a building and its openings – i.e., provide information that represents the building and its windows; the set of data tables includes a “window table” and a “building table,” among other tables),
 	ii. iteratively determining shadows cast by the building on itself and/or by surrounding structures also modelled as a function of time and for a given geographic location of the building (see paragraph [0036] – “shadowing features” that block the sun and cast shadows on windows are determined at various times throughout the day and year; an example of a shadowing feature is shadows cast by nearby buildings in the cityscape; these shadowing features represent “structural knowledge” about the building and are iteratively determined to the extent that the shadow information is repeatedly ascertained “at various times throughout the day/year”),
 	iii. generating a configuration file comprising data representing the presence or not of a shadow cast on each opening equipped with a motorized solar protection screen as a function of time (see paragraphs [0060] and [0110] – a “Shadow Program,” i.e., algorithm 800, that characterizes the shadows caused by surrounding nearby buildings on different parts of the building for various times is generated; see also paragraphs [0132] and [0133] – the Shadow Program can be implemented in software, which inherently involves embodying the program in one or more files), and
 	iv. supplying the configuration file to the central control unit of the installation (see paragraphs [0060] and [0110] – the Shadow Program, i.e., algorithm 800, is used by the control system to raise the window shades that are in a shadow at a given time; see also paragraphs [0121] and [0122] – the CCS 110 uses the shadow algorithm 800 to move at least one window covering to a fully open position when there is a shadowed condition), wherein the iterative determining comprises:
 	predetermining a reference data structure (DR) comprising values representing the presence or not of shadows computed for a predetermined plurality of values of time, wherein the predetermined reference data structure (DR) is adapted for selecting values representing the presence or not of shadows in the predetermined reference data structure (DR), as a function of the values of time, wherein the predetermined reference data structure (DR) includes predetermined associations between the values representing the presence or not of shadows and the values of time (see paragraph [0036] – structural knowledge about the building is predetermined; the structural knowledge includes shadowing features of the building, such as the presence of shadows casted on window openings at various times throughout the day/year; that is, for a plurality of times throughout the year, Berman’s shade control system predetermines the presence or not of shadows; see also paragraph [0049] – the “structural knowledge” information can be stored as a record in a database and organized as a data structure, data table, look-up table, or the like, and it is inherently adapted for selecting the presence or not of shadows given a particular time of the year, i.e., associations between the presence of shadows and values of time).
 	Berman does not appear to expressly teach the selecting comprises:
 	determining a representative value (Vrm) of a first value (Vm), called input value, and determining a predefined value (VGm) of an output physical quantity (G), called output value, wherein the output value (VGm) is associated with the input value (Vrm) in the reference data structure (DR).
	Berman, however, does teach generating “structural knowledge” of a building that includes whether a shadow is cast on a window opening at various times throughout the day and year (see paragraph [0036]). Berman further teaches that such structural knowledge can be configured as a database, which can be organized in any of several known manners, such as data tables and look-up tables (see paragraph [0049]).  
 	At the time the invention was made, data tables and look-up tables were conventionally used for selecting output values in the claimed manner – i.e., using an input value to lookup an associated output value among an array of output values arranged in a table, with each output value associated with a respective input value. 
 	As was known by those skilled in the art, a table can be defined as “a data structure consisting of a list of entries, each entry being identified by a unique key and containing a set of related values,” or alternatively, “a data structure characterized by rows and columns, with data occupying or potentially occupying each cell formed by a row-column intersection.” See Microsoft Computer Dictionary, definition of “table” at p. 510. 
 	A table lookup function involves “the process of using a known value to search for data in a previously constructed table of values,” and/or “a function in which a previously constructed table of values called a lookup table is searched for a desired item of information.” See id., definitions of “table lookup” at p. 510 and “lookup” at p. 319.
 	Although not expressly disclosed by Berman, those skilled in the art would have understood – based on the conventional construction and usage of look-up tables – that a look-up table organized according to the teachings of Berman at paragraph [0036] and [0049] would be composed of input values representing the various times of the day/year and associated output values representing the presence or not of a shadow at a given window. Entries in such a table would be adapted for selection by determining an input time to be used as an input value, and then using the input time to lookup a predefined output value in the table representing the presence or not of shadows for a given window.   

 	Regarding claim 17, Berman and the Microsoft Computer Dictionary teach the configuration method according to claim 16, wherein the modelling is a three-dimensional virtual modelling of the building, including the location of the facades and the positioning of the openings equipped with motorized solar protection screens on the facades (see paragraph [0069] – Berman’s modelling includes 3-D virtual information such as elevation, 3-D coordinate information, and the like; the modelling also includes the location and indexing of the windows on the building).

	Regarding claim 18, Berman and the Microsoft Computer Dictionary teach the configuration method according to claim 16, comprising modelling by three-dimensional virtual modelling the structures and reliefs surrounding the building (see paragraph [0060] – Berman’s modelling includes a shadow program that utilizes models of adjacent 3-D buildings and topography).

 	Regarding claim 19, Berman discloses solar protection installation in a building provided with openings (see FIG. 1), the installation comprising:
 	a central control unit (Centralized Control System (CCS) 110), motorized solar protection screens (Motors 130; see also paragraph [0043] – motors 130 are configured to control the movement of window coverings), the central control unit being suitable for supplying movement control commands for each motorized solar protection screen of a first facade area as a function of a sun presence indication relating to the first facade area and comprising a memory intended to store a configuration file comprising data relating to the presence or not of a shadow cast on each opening equipped with a motorized solar protection screen as a function of time, wherein the memory is a non-transitory data storage medium (see paragraphs [0060] and [0110] – a “Shadow Program,” i.e., algorithm 800, that characterizes the shadows caused by surrounding nearby buildings on different parts of the building for various times is generated; see also paragraphs [0132] and [0133] – the Shadow Program can be implemented in software, which inherently involves embodying the program in one or more files in a non-transitory data storage medium), and
 	an input (Analog and Digital Interface 105) corresponding to each motorized screen or each local control means driving one or more motorized screens and hardware and/or software means (CCS 110) for disabling a movement command received by a motorized screen when the data supplied as input for a motorized screen indicates the presence of a shadow cast on the opening or the part of opening corresponding to the screen (see FIG. 8 – a shadow algorithm, i.e., software, is used for disabling (overriding) a movement command when it is determined a shadow is cast on a window opening),
 	wherein the non-transitory data storage medium comprises a configuration file (“Shadow Program” – i.e., algorithm 800) obtained by implementing a method of configuring a solar protection installation in a building, the installation comprising a central control unit, motorized solar protection screens with which openings of the building are equipped, the method comprising:
 	modelling the building and the openings on facades of the building (see paragraph [0069] – various data tables are used to model a building and its openings – i.e., provide information that represents the building and its windows; the set of data tables includes a “window table” and a “building table,” among other tables),
 	iteratively determining shadows cast by the building on itself and/or by surrounding structures also modelled as a function of time and for a given geographic location of the building (see paragraph [0036] – “shadowing features” that block the sun and cast shadows on windows are determined at various times throughout the day and year; an example of a shadowing feature is shadows cast by nearby buildings in the cityscape; these shadowing features represent “structural knowledge” about the building and are iteratively determined to the extent that the shadow information is repeatedly ascertained “at various times throughout the day/year”),
 	generating a configuration file comprising data representing the presence or not of a shadow cast on each opening equipped with a motorized solar protection screen as a function of time (see paragraphs [0060] and [0110] – a “Shadow Program,” i.e., algorithm 800, that characterizes the shadows caused by surrounding nearby buildings on different parts of the building for various times is generated; see also paragraphs [0132] and [0133] – the Shadow Program can be implemented in software, which inherently involves embodying the program in one or more files), and
 	supplying the configuration file to the central control unit of the installation (see paragraphs [0060] and [0110] – the Shadow Program, i.e., algorithm 800, is used by the control system to raise the window shades that are in a shadow at a given time; see also paragraphs [0121] and [0122] – the CCS 110 uses the shadow algorithm 800 to move at least one window covering to a fully open position when there is a shadowed condition),
 	wherein the iterative determining comprises:
 	predetermining a reference data structure (DR) comprising values representing the presence or not of shadows computed for a plurality of predetermined values of time, and selecting values representing the presence or not of shadows in the predetermined reference data structure (DR), as a function of values of time (see paragraph [0036] – structural knowledge about the building is predetermined; the structural knowledge includes shadowing features of the building, such as the presence of shadows casted on window openings at various times throughout the day/year; that is, for a plurality of times throughout the year, Berman’s shade control system predetermines the presence or not of shadows; see also paragraph [0049] – the “structural knowledge” information can be stored as a record in a database and organized as a data structure, data table, look-up table, or the like),
 	wherein the predetermined reference data structure (DR) includes predetermined associations between the values representing the presence or not of shadows and the values of time (see also paragraph [0049] – the “structural knowledge” information can be stored as a record in a database and organized as a data structure, data table, look-up table, or the like, and it is inherently adapted for selecting the presence or not of shadows given a particular time of the year, i.e., associations between the presence of shadows and values of time),

	Berman does not appear to expressly teach the selecting comprises:
	determining a representative value (Vrm) of a first value (Vm), called input value, and
 	determining a predefined value (VGm) of an output physical quantity (G), called output value, wherein the output value (VGm) is associated with the input value (Vrm) in the reference data structure (DR).
	Berman, however, does teach generating “structural knowledge” of a building that includes whether a shadow is cast on a window opening at various times throughout the day and year (see paragraph [0036]). Berman further teaches that such structural knowledge can be configured as a database, which can be organized in any of several known manners, such as data tables and look-up tables (see paragraph [0049]).  
 	At the time the invention was made, data tables and look-up tables were conventionally used for selecting output values in the claimed manner – i.e., using an input value to lookup an associated output value among an array of output values arranged in a table, with each output value associated with a respective input value. 
 	As was known by those skilled in the art, a table can be defined as “a data structure consisting of a list of entries, each entry being identified by a unique key and containing a set of related values,” or alternatively, “a data structure characterized by rows and columns, with data occupying or potentially occupying each cell formed by a row-column intersection.” See Microsoft Computer Dictionary, definition of “table” at p. 510. 
 	A table lookup function involves “the process of using a known value to search for data in a previously constructed table of values,” and/or “a function in which a previously constructed table of values called a lookup table is searched for a desired item of information.” See id., definitions of “table lookup” at p. 510 and “lookup” at p. 319.
 	Although not expressly disclosed by Berman, those skilled in the art would have understood – based on the conventional construction and usage of look-up tables – that a look-up table organized according to the teachings of Berman at paragraph [0036] and [0049] would be composed of input values representing the various times of the day/year and associated output values representing the presence or not of a shadow at a given window. Entries in such a table would be adapted for selection by determining an input time to be used as an input value, and then using the input time to lookup a predefined output value in the table representing the presence or not of shadows for a given window.   

	Regarding claim 24, Berman disclose the method of claim 23, but does not appear to expressly teach the selecting comprises: determining a representative value (Vrm) of a first value (Vm), called input value, and determining a predefined value (VGm) of an output physical quantity (G), called output value, wherein the output value (VGm) is associated with the input value (Vrm) in the reference data structure (DR).
 	Berman, however, does teach generating “structural knowledge” of a building that includes whether a shadow is cast on a window opening at various times throughout the day and year (see paragraph [0036]). Berman further teaches that such structural knowledge can be configured as a database, which can be organized in any of several known manners, such as data tables and look-up tables (see paragraph [0049]).  
 	At the time the invention was made, data tables and look-up tables were conventionally used for selecting output values in the claimed manner – i.e., using an input value to lookup an associated output value among an array of output values arranged in a table, with each output value associated with a respective input value. 
 	As was known by those skilled in the art, a table can be defined as “a data structure consisting of a list of entries, each entry being identified by a unique key and containing a set of related values,” or alternatively, “a data structure characterized by rows and columns, with data occupying or potentially occupying each cell formed by a row-column intersection.” See Microsoft Computer Dictionary, definition of “table” at p. 510. 
 	A table lookup function involves “the process of using a known value to search for data in a previously constructed table of values,” and/or “a function in which a previously constructed table of values called a lookup table is searched for a desired item of information.” See id., definitions of “table lookup” at p. 510 and “lookup” at p. 319.
 	Although not expressly disclosed by Berman, those skilled in the art would have understood – based on the conventional construction and usage of look-up tables – that a look-up table organized according to the teachings of Berman at paragraph [0036] and [0049] would be composed of input values representing the various times of the day/year and associated output values representing the presence or not of a shadow at a given window. Entries in such a table would be adapted for selection by determining an input time to be used as an input value, and then using the input time to lookup a predefined output value in the table representing the presence or not of shadows for a given window.   


XIII. ALLOWABLE SUBJECT MATTER
 	Claims 1-15 contain allowable subject matter because Berman does not appear to expressly teach the algorithm corresponding to Functional Phrase #1. Berman does appear to disclose controlling window coverings in a building by modelling the building and its windows (paragraph [0069]), iteratively determining the presence of shadows cast on windows for numerous times throughout the day and year (paragraphs [0036], [0060], and [0110]), and using the determined values to control the window coverings (paragraphs [0060], [0110], [0121], and [0122]; and FIG. 8). In addition, Berman teaches utilizing data structures, such as lookup tables, to represent data relating to predetermined structural knowledge of a building, for instance, the shadow information (paragraph [0049]). Those skilled in the art would have known that lookup tables conventionally comprise input values that are associated with respective output values, and the output values can be selected by performing a lookup operation with the input values (see definitions of “table,” “lookup,” and “table lookup” in Microsoft Computer Dictionary).
 	While the combination of Berman and Microsoft Computer Dictionary teaches the automated control installation comprising the claimed method in a general sense, the combination does not appear to teach the disclosed algorithm that is associated with the method – i.e., the algorithm illustrated in FIG. 6 of the Patent Under Reissue. In particular, Berman does not appear to expressly disclose using at least one sensor to input the time and the measured light flux for each area on a building corresponding to the location of motorized screens at regular intervals (such as every 15 minutes) throughout the calendar year, and then constructing a matrix that, for each incremental time and for each area, indicates whether a shadow is present by giving one value used to represent the presence of a shadow and another value used to represent the absence of a shadow.
 	For this reason, claims 1-15 are allowed, except that claim 12 is subject to the above rejection under § 112, 2nd paragraph.


XIV. CONCLUSION
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 	General inquiries may be directed to the Central Reexamination Unit customer service line at (571) 272-7705.

/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Cited on the face of U.S. Patent 10,197,975.